Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 22-25, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record KASAI (US-PGPUB-NO:  US 20150303729)(As to claim 22, KASAI discloses):KASAI discloses):23.    (New) The controller as recited in claim 22, wherein the controller is configured to be encased by a protection layer that further encases the battery module [Fig. 1], the protection layer defining a rigid encasement that is mountable in one or more orientations [Fig. 2A-2B].(As to claim 24, KASAI discloses):24.    (New) The controller as recited in claim 22, wherein the diagnostic information comprises at least one of an operating voltage of the battery cell [Para. 36, KASAI discloses):25.    (New) The controller as recited in claim 22, wherein the controller includes a unique security credential, the security credential configured to be authenticated by the battery monitor before permitting full interoperability between the controller and the battery module [Fig. 4A, 4B, 301, 302].(As to claim 28, KASAI discloses):28.    (New) The controller as recited in claim 22, wherein the controller is configured to connect to a communications backplane [Fig. 4A, 4B].(As to claim 29, KASAI discloses):29.    (New) The controller as recited in claim 22, wherein the controller is configured to communicatively couple to a plurality of battery modules [Para. 6, 19, refer to: "communication interfaces"].(As to claim 30, KASAI discloses):30.    (New) The controller as recited in claim 22, wherein the controller comprises a server configured to maintain data in a local memory [Fig. 4A, 4B].KASAI discloses):31.    (New) The controller as recited in claim 22, wherein the controller is configured to communicatively couple the battery module to a control module of an industrial control system [Fig. 2A-2B, refer to: "control portion"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 26-27, 32-41.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.